Citation Nr: 0902201	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-14 390	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating 
for service-connected skin rash with papules.

3.  Entitlement to service connection for a back disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

4.  Entitlement to service connection for a right hip 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

5.  Entitlement to service connection for general myalgia and 
arthralgia, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

7.  Entitlement to service connection for short term memory 
loss, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

8.  Entitlement to service connection for mood swings, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

9.  Entitlement to service connection for tinea pedis, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

10.  Entitlement to service connection for chest and 
cardiovascular symptoms, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

11.  Entitlement to service connection for bronchitis and 
pharyngitis (claimed as ear, nose, and throat problems), to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

12.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

13.  Entitlement to service connection for a nervous 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

14.  Entitlement to service connection for sensitivity to 
bright light, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

15.  Entitlement to service connection for allergic rhinitis 
(claimed as chronic allergies), to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

16.  Entitlement to service connection for a dental and gum 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1983 to June 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the issues of service connection for 
musculoskeletal chest pain (chest and cardiovascular 
symptoms) and a nervous condition were previously denied by 
the RO in December 1993.  The veteran did not appeal the 
decision.  In February 1995, however, VA implemented the 
Persian Gulf War Veterans' Act by promulgating 38 C.F.R. § 
3.317 that defined qualifying Gulf War service, established 
the presumptive period for service connection, and denoted a 
broad but non-exclusive list of signs or symptoms which may 
be representative of "undiagnosed illnesses" for which 
compensation could be paid.  60 Fed. Reg. 6665 (February 3, 
1995).  Where there is an intervening liberalizing law or VA 
issue that may affect the disposition of a claim, VA is 
required to conduct a de novo review of the previously denied 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 
(2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Since the veteran's 
claims are at least in part based on a substantive right 
created by a statutory or regulatory provision that did not 
exist at the time of the prior final denial the adjudication 
of this claim is not a "reopening" of the first.  As such, 
the Board has identified the veteran's claims as indicated on 
the title page. 

The Board notes that during the pendency of this appeal, in 
July 2005, jurisdiction of this matter was transferred to 
that of the RO located in Atlanta, Georgia, as a result of a 
change in domicile of the veteran.
Twelve of the veteran's claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran's mild spondylotic changes at the L5-S1 level 
that are related to his period of active service.

3.  The veteran has a qualifying chronic disability 
manifested by general myalgia and arthralgia that cannot be 
attributed to any known clinical diagnosis. 

4.  The veteran has a qualifying chronic disability 
manifested by mood swings, short term memory loss, and 
nervousness that cannot be attributed to any known clinical 
diagnosis.

5.  The veteran has chronic allergies, to include allergic 
rhinitis, that are manifested as a result of his period of 
active service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for mild 
spondylotic changes at the L5-S1 have been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2008).

2.  With resolution of all reasonable doubt in the veteran's 
favor, a disability manifested by general myalgia and 
arthralgia was incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2008).

3.  With resolution of all reasonable doubt in the veteran's 
favor, a disability manifested by mood swings, short term 
memory loss, and nervousness was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 
2007), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2008).

4.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for chronic 
allergies, to include allergic rhinitis, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board grants service connection for four 
conditions, representing complete grants of the benefits 
sought on appeal.  Thus, no discussion of VA's duty to notify 
or assist is necessary.

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic disorders, 
such as psychoses and arthritis, may be established based on 
a legal "presumption" by showing that either disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Back disorder

The veteran's service medical records from his period of 
active service are unavailable for review.

Subsequent to service, private medical records from the 
Holston Medical Group dated in December 2002 shows that the 
veteran was treated for back pain.

A private medical record from J. Louthan, M.D., received by 
the RO in April 2003 shows that the veteran, in pertinent 
part, was said to have low back pain, which was acquired 
while on active duty.

A VA examination report dated in October 2004 shows that the 
veteran described a history of back pain since service.  The 
diagnosis was back pain with mild spondylotic changes at L5-
S1 level.  The examiner opined that this was at least as 
likely as not related to service.

The Board finds that the evidence supports the claim for 
service connection for mild spondylotic changes at L5-S1 
because the competent medical evidence establishes a link 
between the current disability and the veteran's service.  
There is no contrary medical evidence.  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further inquiry 
could be undertaken with a view towards development of the 
claim so as to obtain an additional medical opinion.  
However, the Court has cautioned against seeking an 
additional medical opinion where favorable evidence in the 
record is unrefuted, and indicating that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Thus, the 
Board finds service connection for mild spondylotic changes 
at the L5-S1 is warranted.  

General myalgia and arthralgia

The service medical records from his period of active service 
are unavailable for review.  Reports of medical examination 
from the veteran's National Guard service following his 
period of active service show that he intermittently reported 
painful swelling of the joints.

Subsequent to service, a VA examination report dated in 
September 1993 shows that the veteran reported left knee pain 
after running.  The diagnosis was status post left knee 
injury with residual arthralgia.

The April 2003 private medical record from Dr. Louthan shows 
that the veteran, in pertinent part, was said to have 
difficulties with moving joints.

In his claim dated in April 2003, the veteran asserted that 
he had aching in all his joints ever since his service in 
Desert Storm.

The October 2004 VA examination report shows that the veteran 
described aching that would move from joint to joint, with 
variable flare-ups.  The duration would be from one to two 
days, with an intensity of four to six on a scale of 10.  It 
would be relieved with medication.  The diagnosis was general 
myalgia and arthralgia.  The examiner indicated that with 
normal radiographs of most joints, and normal range of motion 
of most joints (except for knees and hips), it was difficult 
to attribute to any known clinical diagnosis, since the 
veteran was very fit and able to lift 150 pounds of weight 
and work daily.  The examiner added that chronic fatigue 
syndrome was not at all to entertain for his condition.

The Board finds that given the foregoing symptoms, service 
connection is warranted on a presumptive basis as a 
manifestation of an undiagnosed illness or medically 
unexplained chronic multi symptom illness under 38 C.F.R. § 
3.317(b).

The veteran is considered competent to report that he has 
demonstrated symptoms of general myalgia and arthralgia since 
serving in the in the Southwest Asia theater of operations 
during the Persian Gulf War.  Based on a review of the claims 
folder, the opinion of the VA examiner in October 2004, and 
considering the heightened duty to consider the benefit of 
the doubt rule, see Cromer v. Nicholson, 19 Vet. App. 215, 
217 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996), the 
Board finds his general myalgia and arthralgia has become 
increasingly symptomatic since service and during the 
applicable presumptive period.  Further, given the medical 
evidence, there are objective indications of chronic 
disability since that time.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection is warranted.  In reaching this conclusion, the 
Board notes that the veteran is competent to report that he 
has had general myalgia and arthralgia since service, and 
because the Board finds his account to be credible, concludes 
that the post-service medical evidence essentially supports 
his claim.  Consistent with his contentions, the medical 
evidence suggests that it was difficult to attribute the 
general myalgia and arthralgia to any known clinical 
diagnosis.  As such, resolving all reasonable doubt in his 
favor, the Board finds that service connection is warranted 
for general myalgia and arthralgia.  

In reaching this determination, the Board acknowledges that 
presumptive service connection is available for muscle and 
joint pain and that the veteran has been shown to have this 
condition.

Mood swings, short term memory loss, and nervousness

The veteran's service medical records from his period of 
active service are unavailable for review.

Subsequent to service, a VA examination report dated in 
September 1993 shows that the veteran reported experiencing a 
lot of stress after returning from Desert Storm, as he had 
been going through a divorce.  He added that he had been 
unable to relieve the stress associated with Desert Storm 
because of the stress associated with his divorce.  The 
diagnosis was status post adjustment reaction.

The April 2003 private medical record from Dr. Louthan shows 
that the veteran, in pertinent part, was said to have mood 
swings and memory loss since his return from the Persian 
Gulf.

A VA mental disorders examination report dated in October 
2004 shows that the examiner concluded that the veteran did 
not meet the criteria for any Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV), for psychiatry purposes.  
The veteran had described symptoms which included poor 
impulse control and short term memory loss.  The examiner 
concluded that the veteran showed symptoms of Gulf War 
Syndrome, which, in pertinent part, included psychological 
signs and symptoms, including memory loss.  The examiner 
added that this was not a psychiatric diagnosis, and that the 
veteran had no impairment in social and occupational 
functioning due to any mental illness.

The Board finds that given the foregoing symptoms, service 
connection is warranted on a presumptive basis as a 
manifestation of an undiagnosed illness or medically 
unexplained chronic multi symptom illness under 38 C.F.R. § 
3.317(b).

The veteran is considered competent to report that he has 
demonstrated symptoms of mood swings, short term memory loss, 
and nervousness since serving in the in the Southwest Asia 
theater of operations during the Persian Gulf War.  Based on 
a review of the claims folder, the opinion of the VA examiner 
in October 2004, and considering the heightened duty to 
consider the benefit of the doubt rule, see Cromer, 19 Vet. 
App. at 217; Russo, 9 Vet. App. at 51, the Board finds the 
veteran's mood swings, short term memory loss, and 
nervousness has become increasingly symptomatic since service 
and during the applicable presumptive period.  Further, given 
the medical evidence, there are objective indications of 
chronic disability since that time.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection is warranted.  In reaching this conclusion, the 
Board notes that the veteran is competent to report that he 
has had mood swings, short term memory loss, and nervousness 
since service, and because the Board finds his account to be 
credible, concludes that the post-service medical evidence 
essentially supports his claim.  Consistent with his 
contentions, the medical evidence suggests that veteran 
symptoms were of Gulf War Syndrome, which, in pertinent part, 
included psychological signs and symptoms, including memory 
loss, and that he did not have a psychiatric diagnosis.  As 
such, resolving all reasonable doubt in his favor, the Board 
finds that service connection is warranted for mood swings, 
short term memory loss, and nervousness.  

In reaching this determination, the Board acknowledges that 
presumptive service connection is available for 
neuropsychological signs or symptoms, and that the veteran 
has been shown to have this condition.

Allergies, to include allergic rhinitis

The veteran's service medical records from his period of 
active service are unavailable for review.

Subsequent to service, the October 2004 VA examination report 
shows that the veteran described a history of ear, nose, and 
throat disturbance due to allergies.  The diagnosis was 
allergic rhinitis with maxillary sinusitis.  The examiner 
opined that this was at least as likely as not that this was 
related to service connected exposure to dust and airborne 
material.

The Board finds that the evidence supports the claim for 
service connection for chronic allergies, manifested by 
allergic rhinitis with maxillary sinusitis, because the 
competent medical evidence establishes a link between the 
current disability and the veteran's period of active 
service.  There is no medical evidence of record to refute 
this opinion.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin, 1 Vet. App. at 171.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.  Ashley, 6 Vet. App. at 59; see 
also Massey, 7 Vet. App. at 206-207.

For these reasons, the Board finds as fact that the veteran's 
chronic allergies, manifested by allergic rhinitis with 
maxillary sinusitis, are manifested as a result of his period 
of active service.  Accordingly, resolving any doubt in the 
veteran's favor, the evidence supports the claim for service 
connection for chronic allergies, manifested by allergic 
rhinitis with maxillary sinusitis.


ORDER

Service connection for mild spondylotic changes at the L5-S1 
is granted.

Service connection for a disability manifested by general 
myalgia and arthralgia is granted.

Service connection for a disability manifested by mood 
swings, short term memory loss, and nervousness is granted.

Service connection for chronic allergies, to include allergic 
rhinitis, is granted.


REMAND

Unfortunately, appellate review of the veteran's claim at 
this time would be premature as to the issues of an increased 
disability rating for bilateral hearing loss and for skin 
rash with papules; along with those of service connection for 
a right hip disorder, chronic fatigue syndrome, tinea pedis, 
chest and cardiovascular symptoms, bronchitis and pharyngitis 
(claimed as ear, nose, and throat problems), headaches, 
sensitivity to bright light, and a dental and gum disorder, 
each to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.  Although the Board sincerely regrets the 
additional delay, a remand in this matter is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that she is afforded every possible 
consideration.

Initially, the Board notes that the veteran's service medical 
records are unavailable.  The Board recognizes that there is 
a heightened obligation to assist a claimant in the 
development of his case in cases, such as in this situation, 
in which records are presumed to be lost while in the 
possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

A Formal Finding on the Unavailability of Original Service 
Medical Records by the RO dated in August 2004 shows that the 
following a thorough search, the veteran's service medical 
records were deemed to be unavailable.  However, the 
veteran's last name was searched as a hyphenated "Lopez-
Ponce."  There is a report of medical examination dated in 
June 1993 from the veteran's period of National Guard service 
indicating the veteran's last name simply as "Lopez."  It 
is unclear from the evidence of record whether a search was 
conducted under all possible spellings of the veteran's last 
name, to include "Lopez," or even "Ponce."  As such, the 
National Personnel Records Center (NPRC) should be requested 
to search for records concerning the veteran's service under 
all possible spellings of his last name.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).

As to the issue of an increased disability rating for 
bilateral hearing loss and skin rash with papules, as this 
matter is being remanded as set forth above, and as it has 
been over four years since the veteran's most recent VA 
examination, the Board finds that current VA examinations 
would be of assistance in assessing the current nature and 
severity of the veteran's service-connected disabilities.  
The fulfillment of the statutory duty to assist includes the 
conducting of a thorough and contemporaneous medical 
examination so that the evaluation of a claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).
 
The need for further examination of the veteran as to the 
remaining issues on appeal is left to the discretion of the 
RO/AMC following review of any additional evidence obtained 
as a result of this Remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the NPRC in 
an effort to obtain the veteran's service 
medical records which have not been 
located.  The request should clearly 
document consideration of all personal 
information not previously considered, 
meaning a search under both asserted 
spellings of the veteran's last name.

2.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
audiology examination to determine the 
severity of his service-connected 
bilateral hearing loss. The evaluation 
should be in accordance with the criteria 
delineated in 38 C.F.R. § 4.85 and should 
include testing of pure tone criteria at 
1,000, 2,000, 3,000, and 4,000 Hertz and 
speech recognition scores using the 
Maryland CNC Test.  All findings should be 
recorded in detail. T he veteran's claims 
file must be provided to the examiner for 
review prior to the examination.

The examiner must opine as to the impact 
of any functional impairment due to the 
veteran's service-connected bilateral 
hearing loss upon his ability to engage in 
substantially gainful employment.  An 
assessment of the veteran's employment 
history, educational background, and day-
to-day functioning in relation to his 
bilateral hearing loss should be provided.  
In forming the opinion, the examiner 
should disregard both the age and any 
nonservice-connected disabilities of the 
veteran.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

3.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA skin 
examination.  The claims file and a 
separate copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was in fact reviewed 
in conjunction with the examination.

The examiner should describe in detail the 
veteran's skin rash with papules.  
Unretouched photographs of the affected 
areas should be included with the 
examination report.

The examiner should note whether there are 
any lesions, exfoliation, exudation, 
disfigurement, scarring, ulceration, 
crusting, or itching, and if so, to what 
extent.

The examiner should indicate in 
percentages how much of the entire body 
and how much exposed area is affected. The 
examiner should also indicate whether or 
not there are any systemic or nervous 
manifestations, and whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, and 
if so, how often.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion. 

4.  The RO/AMC will then readjudicate the 
veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


